Citation Nr: 1456563	
Decision Date: 12/24/14    Archive Date: 01/02/15

DOCKET NO.  10-49 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety disorder, and depression, to include as secondary to service-connected disability.

2.  Entitlement to service connection for a bilateral hearing loss disability.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

Y. Venters, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1976 to May 1979.

This case initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the RO.

In May 2014, the Board remanded the claims for development.  In October 2014, the Veteran testified during a hearing before the undersigned.  A transcript of that hearing is of record.

As reflected on the cover page, the Board has recharacterized the issue of entitlement to service connection to include an acquired psychiatric disorder, which has been raised by treatment records diagnosing depression.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  This issue was also changed to reflect evidence suggesting that there may be a relationship between a current psychiatric disorder and the Veteran's service-connected disabilities.  

The Board has reviewed both the paper and electronic claims files in rendering this decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

After a review of the record, further development is required prior to appellate handling of the Veteran's claim.
VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A (d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2014); Robinette v. Brown, 8 Vet. App. 69 (1995). 

In a claim of service connection, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits still triggers the duty to assist if it indicates that the Veteran's disability or disease may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006) (38 C.F.R. § 3.159(c)(4).

In regards to the Veteran's claim for service connection for an acquired psychiatric disorder, VA treatment records show that he has been diagnosed with depression NOS (not otherwise specified) and alcohol abuse.  A September 2012 private psychological evaluation also includes a diagnosis of anxiety disorder NOS.  During that evaluation the Veteran reported current feelings of depression secondary to his pain condition and lack of employment.  Of note, service-connection is currently in effect for a left shoulder disability and scar associated with surgery for that disability.  

These records of treatment in conjunction with the Veteran's lay statements during the October 2014 hearing, and within the claims file, suggest that his current psychiatric disability may be associated with an in-service event or a service-connected disability.  He reports being wrongly accused of rape during service which resulted in his arrest.  The Veteran asserts that the charges were eventually dropped about a year later. 

There has been no VA examination to determine the nature and likely etiology of the claimed acquired psychiatric disorder.  Thus, the Board finds that an examination is needed.

Moreover, during the hearing the Veteran testified that he received treatment for his hearing loss at the Charleston, South Carolina VA Medical Center around the late 1980s timeframe.  He also stated that he continues to receive treatment for his psychiatric disability from Dr. Court at the Beaufort VA Outpatient Clinic.  

VA's duty to assist includes obtaining relevant records.  38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. § 3.159(c)(2), (c)(3).  Therefore, these records should be obtained for review, if available.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with proper notification regarding his claim for service connection on a secondary basis. 

2.  Contact the Veteran in order to have him provide information referable to all treatment received for his claimed psychiatric disorder, hearing loss, and tinnitus since service.  Copies of any outstanding clinical records should be requested from any identified treatment source and associated with the record.  This should include any available medical records or opinion referable to the Veteran's claimed psychiatric disorder by Dr. Court at the Beaufort VA Outpatient Clinic since June 2014 and any outstanding records from Charleston, South Carolina VA Medical Center around the late 1980s timeframe. 

The Veteran also should be notified that he can submit copies of treatment records or medical evidence in support of his claims.

If any requested records are not available, that fact should be documented in the claims file and proper notification under 38 C.F.R. § 3.159(e) should be provided to the Veteran.

3.  If medical records from Charleston VA Medical Center show that the Veteran was treated for hearing loss or tinnitus in the 1980s the entire claims file must be returned to the previous examiner for an addendum opinion regarding whether it is as least as likely as not (50 percent probability or more) that his current hearing loss and/or tinnitus is due to an event or incident of the Veteran's period of active service.  If the previous examiner is not available the RO should seek the opinion from another qualified examiner.  

4.  The RO then should have the Veteran scheduled for a VA examination to determine the nature and likely etiology of the claimed psychiatric disorder.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

The examiner should provide an opinion as to the following: 
(a) Whether it is as least as likely as not (50 percent probability or more) that any current psychiatric disorder is due to an event or incident of the Veteran's period of active service.  The examiner should consider the Veteran's statements of an in-service stressor.
(b) Whether it is as least as likely as not (50 percent probability or more) that any current psychiatric disorder was caused by the Veteran's service-connected disabilities, to include pain resulting from those disabilities.  
(c) Whether it is as least as likely as not (50 percent probability or more) that any current psychiatric disorder was aggravated (permanently worsened) by the Veteran's service-connected disabilities, to include pain resulting from those disabilities.

A complete rationale should accompany each opinion provided.

5.  After completion of the above development, the Veteran's claims should be readjudicated.  If the determinations remain adverse to him, he should be furnished with a Supplemental Statement of the Case.

Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


